DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson et al. (EP 2612003).
In Reference to Claim 11
(See Karlsson, Figure 2)
Karlsson et al. (Karl) discloses:

a measuring device (208), wherein the measuring device (208) is configured to: 
ascertain, via a pressure sensor (209) fitted in an exhaust system of the internal combustion engine (101) downstream of the particulate filter (202) in an exhaust-gas flow, an actual regeneration variable which is characteristic of a loading burn-off operation during the regeneration process of the particulate filter (202) (See Karl, Paragraph [0076]); and 
determine the ash loading of the particulate filter (202) dependent on the actual regeneration variable and on a variable which is characteristic of a time duration of the regeneration process. (See Karl, Paragraphs [0070] & [0078]).

In Reference to Claim 12
(See Karlsson, Figure 2)
Karl discloses:
	wherein the measuring device (208) is configured to: 
ascertain, via a burn-off model and dependent on the time duration of the regeneration process, a modeled regeneration variable which is characteristic of the loading burn-off operation during the regeneration process (See Karl, Paragraph [0073]), and 


In Reference to Claim 13
(See Karlsson, Figure 2)
Karl discloses:
	wherein the measuring device (208) is configured to: 
determine, via the pressure sensor, a first loading variable which is characteristic of a loading of the particulate filter before the regeneration process (See Karl, Paragraphs [0062]-[0064]); 
determine, via the pressure sensor, a second loading variable which is characteristic of a loading of the particulate filter after the regeneration process (See Karl, Paragraphs [0062]-[0064]); and 
ascertain the actual regeneration variable dependent on a deviation between the first loading variable and the second loading variable. (See Karl, Paragraphs [0062]-[0064]).

In Reference to Claim 14
(See Karlsson, Figure 2)
Karl discloses:
	wherein the burn-off model is configured to ascertain the modeled regeneration variable, which is characteristic of the loading burn-off operation during the regeneration 

In Reference to Claim 15
(See Karlsson, Figure 2)
Karl discloses:
wherein the measuring device (208) is configured to: 
determine, via the pressure sensor, a first loading variable which is characteristic of a loading of the particulate filter before the regeneration process (See Karl, Paragraphs [0062]-[0063]); 
ascertain, via the bum-off model and dependent on the time duration of the regeneration process, a second loading variable which is characteristic of a loading of the particulate filter after the regeneration process (See Karl, Paragraph [0073]); and 
ascertain the modeled regeneration variable dependent on a deviation between the first loading variable and the second loading variable. (See Karl, Paragraph [0073]).

In Reference to Claim 16
(See Karlsson, Figure 2)
Karl discloses:
	wherein the measuring device (208) is configured to: 
ascertain, at a first point in time and at a second point in time, a respective actual regeneration variable and a respective modeled regeneration variable (See Karl, Paragraph [0073]); and 

The Examiner notes that ash level is determined if there is a detected deviation between actual and respective modeled soot. (i.e.-failed partial regeneration).

In Reference to Claim 17
(See Karlsson, Figure 2)
Karl discloses:
	wherein the measuring device (208) is configured to: 
ascertain, at three points in time, a respective actual regeneration variable and a respective modeled regeneration variable (See Karl, Paragraphs [0073] & [0076]); and 
detect an increase in the ash loading of the particulate filter if a deviation, aggregated over at least two of the three points in time, between the respective actual regeneration variable and the respective modeled regeneration variable is greater at a later point in time than at a point in time which is earlier than the later point in time. (See Karl, Paragraphs [0076]-[0077]).

In Reference to Claim 18
(See Karlsson, Figure 2)
Karl discloses:

determine, via the pressure sensor, a loading variable which is characteristic of a loading of the particulate filter (See Karl, Paragraph [0036]); 
start the regeneration process by an engine control unit if a first threshold value for the loading variable is attained or overshot (See Karl, Paragraphs [0063]-[0064]); 
end the regeneration process by the engine control unit if a second threshold value for the loading variable is attained or undershot (See Karl, Paragraphs [0063]-[0064]); and 
determine the ash loading of the particulate filter dependent on the time duration of the regeneration process. (See Karl, Paragraphs [0065]-[0067]).

In Reference to Claim 19
(See Karlsson, Figure 2)
Karl discloses:
	wherein the regeneration process is comprised of at least one regeneration phase and wherein the measuring device (208) is configured to: 
determine the loading variable via the pressure sensor after completion of the at least one regeneration phase (See Karl, Paragraphs [0064] & [0066]); and 
start a second regeneration phase if the loading variable does not attain or undershoots the second threshold value. (See Karl, Paragraphs [0064] & [0066]).

In Reference to Claim 20
(See Karlsson, Figure 2)

performing a regeneration process of the particulate filter such that, after completion of the regeneration process, a predefined minimal soot loading remains in the particulate filter (See Karl, Paragraph [0063]); 
ascertaining an actual regeneration variable which is characteristic of a loading burn-off operation during the regeneration process of the particulate filter (See Karl, Paragraph [0064]); and 
determining the ash loading of the particulate filter (202) dependent on the actual regeneration variable and on a variable which is characteristic of a time duration of the regeneration process. (See Karl, Paragraphs [0065]-[0067]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aso, Daido, Noguchi, Dittler, Staphani, and Cao show exhaust filter ash estimation devices within the state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746